Case 2:19-CV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 1 of 8 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
TRUSTEES OF THE BUILDING SERVICES

LOCAL 2 WELFARE FUND AND TRUSTEES OF THE
LOCAL 2 RETIREMENT PLAN AND TRUST FUND

COMPLAINT
Plaintiffs,
-against-

1245 AVENUE X a/k/a 1245 AVENUE X c/o
METROPOLITAN PROPERTY SERVICES, INC.,

Defendant.
X
Plaintiff TRUSTEES OF THE BUILDING SERVICES LOCAL 2 WELFARE FUND AND

 

TRUSTEES OF THE LOCAL 2 RETIREMENT PLAN AND TRUST FUND (hereinafter
“Funds”), by its attorneys Barnes, laccarino & Shepherd LLP, allege as follows:
JURISDICTION AND VENUE

1. This action is based on Section 301 of the Labor Management Relations Act of
1947 (hereinafter “Taft-Hartley Act”) (29 U.S.C. Section 185) and Sections 502(a)(3) and Section
515 of the Employee Retirement Income Security Act, as amended (hereinafter “ERISA”) (29
U.S.C. Sections 1132(a)(3) and 1145).

2. Jurisdiction over this action is conferred upon this Court by Section 301 of the Taft-
Hartley Act (29 U.S.C. Section 185) and Sections 502(e)(1) and 502(1) of ERISA (29 U.S.C.
Sections 1132(e)(1) and 1132(1`)), and derivative jurisdiction is conferred upon this Court by 28
U.S.C. Sections 1331 and 1337.

3. Venue properly lies in this District under Section 502(e)(2) of ERISA (29 U.S.C.
Section 1132(e)(2)), Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185), and 28 U.S.C.

Section 13 91 (b).

 

Case 2:19-cV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 2 of 8 Page|D #: 2

4. This is an action brought by the respective Trustees of the Funds, in their fiduciary
capacity, for monetary damages, injunctive and other equitable relief under ERISA, and for breach
of a labor contract to secure performance by an Employer of specific statutory and contractual
obligations to submit the required contribution reports and/or fringe benefit contributions to the
Plaintiffs.

PARTIES

5. The PlaintiffTrustees are, at all relevant times, fiduciaries of a jointly administered,
multi-employer, labor management, trust funds as defined by Section 3(21)(A) and 502(a)(3) of
ERISA (29 U.S.C. Sections 1002(21)(A) and ll32(a)(3)). The Funds are established and
maintained by the Local No. 2 Building Services Employees & Factory Workers USWU, lUJAT
(hereinafter “Union”) and various employers, pursuant to the terms of the Collective Bargaining
Agreements and Trust Indentures in accordance With Section 302(0)(5)(1) of the Taft-Hartley Act
(29 U. S.C. Section 186(c)(5)). The Funds are employee benefit plans Within the meaning of
Sections 3(1), 3(2), 3(3) and 502(d)(1) of ERISA (29 U.S.C. Sections 1002 3(1), 3(2), 3(3) and
1132(d)(1)), and multi-employer plans Within the meaning of Sections 3(37) and 515 of ERISA
(29 U.S.C. Sections 1002(3 7) and 1145). Plaintiffs are Trustees of the Funds and the Plan Sponsor
Within the meaning of Section (3)(16)(B)(iii) of ERISA (29 U.S.C. Section 1002(16)(B)(iii)).

6. Thc Funds provide fringe benefits to eligible employees, retirees, and their
dependents, on Whose behalf the Employer is required to contribute to the Funds, pursuant to the
Collective Bargaining Agreement (hereinafter “C.B.A.”) between the Employer and the Union, of
Which the Funds are third-party beneficiaries The Funds are authorized to collect fringe benefit
contributions, Which include but are not limited to payments for life insurance, hospitalization,

medical care on behalf of the employees of the Employer, and Plaintif`f Trustees, as fiduciaries of

Case 2:19-cV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 3 of 8 Page|D #: 3

the Funds, are authorized to maintain suit as independent legal entities under Section 502(d)(1) of
ERISA (29 U.S.C. Section 1132(d)(1)) and are obligated to bring actions to enforce the provisions
of the C.B.A. and Trust lndentures that concern employee benefit rights.

7. The Funds’ principal office is located and administered at 82-01 Rockaway
Boulevard, Ozone Park, New York 11416, County of Queens.

8. The Union is a labor organization within the meaning of Section 301 of the Taf`t-
Hartley Act (29 U.S.C. Section 185), which represents employees in an industry affecting
commerce as defined in Section 501 of the Taft-Hartley Act (29 U.S.C. Section 142), Section 3(4)
of ERISA (29 U.S.C. Section 1002(4)), and as further defined in Section 12 of the General
Associations Law of the State of New York. The Union’s principal office is located and
administered at 82-01 Rockaway Boulevard, Ozone Park, New York 11416, County of Queens.

9. Upon information and belief, Defendant 1245 AVENUE X c/o METROPOLITAN
PROPERTY SERVICES INC., (hereinafter collectively referred to as “1245 Avenue X” or
“Employer” and/or “Defendant”) at all relevant times, was and is an employer, within the meaning
of Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5) and 1145), and was and still is an
employer in an industry affecting commerce, within the meaning of Section 301 of the Taft-Hartley
Act (29 U.S.C. Section 185).

10. Upon information and belief, 1245 Avenue X is a for profit, domestic corporation,
duly organized and existing pursuant to the laws of, and doing business in the State of New York
with its principal place of business located at 1245 Avenue X, Brool<lyn, NY 11235.

11. 1245 Avenue X’s management company and agent is Metropolitan Property

Services, Inc. (hereinafter “Metropolitan”), located at 141-50 85th Rd, Briarwood, NY 11435.

Case 2:19-cV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 4 of 8 Page|D #: 4

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

12. 1245 Avenue X executed a Collective Bargaining Agreement (hereinafter “C.BA.”)
through their managing agent, Metropolitan, with the Union and/or was and still is a party to a
C.B.A. with the Union.

13. 1245 Avenue X does not dispute the authority of Metropolitan to enter into the
C.B.A with the Union as its agent.

14. The C.B.A. and/or Trust lndentures requires 1245 Avenue X to submit contribution
reports for each employee that has worked and the amount of welfare and pension contributions
(hereinafter “contributions”) due as set forth by the C.B.A. and to remit the fringe benefit
contribution in accordance with the C.B.A. and the rules and regulations established in the Trust
Indentures.

15. Upon information and belief, as a result of the work performed by the individual
employees of the Employer pursuant to the C.B.A., there became due and owing to the Funds,
from the Employer contributions and reports.

16. 1245 Avenue X has failed, neglected, and refused to remit to the Fund the report
and contributions due and owing under the C.B.A. and in accordance with the Trust Indentures.

17. 1245 Avenue X owes the Funds in the minimum amount of $37,796.88,
($33,800.00 in welfare contributions for the period January 2017 through to May 2018 and
$3,996.88 in pension contributions for the period February 2017 through to l\/larch 2019.)

18. 1245 Avenue X failure, neglect, and refusal to remit the proper contributions to
Plaintiffs constitutes a violation of the C.B.A. between the Employer and the Union, wherein the

Fund is a third-party beneficiary.

 

Case 2:19-cV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 5 of 8 Page|D #: 5

19. Pursuant to the C.B.A., all delinquent contributions to the Funds shall bear interest,
attorney fees and liquidated damages

20. Accordingly, the Defendant is liable to the Plaintiffs for contribution reports and
fringe benefit contributions in the minimum amount of $37,796.88 in unpaid welfare and pension
contributions, plus liquidated damages, interest, attorney fees and court costs and disbursements

AS AND FOR A SECOND CLAIM FOR RELIEF

21. The Plaintiffs repeat, reiterate, and reallege each and every allegation contained in
paragraphs “1” through “20” of this Complaint as if fully set forth herein.

22. Section 515 of ERISA (29 U.S.C. Section 1145) requires employers to pay fringe
benefit contributions in accordance with Collective Bargaining Agreements and Trust Indentures.

23. 1245 Avenue X has failed to pay or timely pay fringe benefit contributions to
Plaintiffs, owed as a result of the work performed by the employees of 1245 Avenue X. Such
failure to make timely payments, constitutes a violation of Section 515 of ERISA (29 U.S.C.
Section 1145).

24. Section 502 of ERISA (29 U.S.C. Section 1132) provides that, upon an Employer
violation of Section 515 of ERISA (29 U.S.C. 1145), which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of the C.B.A, a court shall award
payment to a fund of the unpaid fringe benefit contributions, plus statutory damages and interest
on the unpaid principal amount due, both computed at a rate set forth in the United States lnternal
Revenue Code (26 U.S.C. Section 6621), together with reasonable attorney fees and costs and
disbursements

25. 1245 Avenue X’s failure to pay contributions has injured the Funds by delaying the

investment of fringe benefit contributions and causing unnecessary administrative costs for the

Case 2:19-cV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 6 of 8 Page|D #: 6

Funds and has injured the participants and beneficiaries and other contributing employers of the
benefit plan in the form of lower benefits and higher contribution amounts.

26. Accordingly, 1245 Avenue X is liable to the Plaintiffs under the C.B.A. and any
Trust Indenture concerning the payment of fringe benefit contributions and under Sections 502
and 515 of ERISA (29 U.S.C. Sections 1132 and 1145) due to the failure to pay contributions when
they are due.

27. Accordingly, 1245 Avenue X is liable to Plaintiffs for contribution reports and
fringe benefit contributions in the minimum amount of $37,796.88 in unpaid contributions plus
liquidated damages, interest, reasonable, attorney fees, and court costs and disbursements,
pursuant to Section 502 of ERISA (29 U.S.C. Section 1132).

AS AND FOR A THIRD CLAIM FOR RELIEF

28. Plaintiff repeat, reiterate, and reallege each and every allegation contained in
paragraphs “1” through “27” of this Complaint as if fully Set forth herein.

29. Pursuant to ERISA, the C.B.A. and/or Trust Indenture, an employer is required to
timely submit fringe benefit contributions and contribution reports to the Funds.

30. Upon information and belief, 1245 Avenue X has in the past failed to timely submit
current fringe benefit contributions and contribution reports to the Plaintiffs, and is in breach of
the statutory obligations under ERISA, the C.B.A and Trust Indenture.

31. During the course of this action, additional fringe benefit contributions and/or
delinquency charges may become due and owing. If 1245 Avenue X fails to pay these additional
fringe benefit contributions and/or delinquency charges, those additional amounts must be

included, as part of this action, at the time of trial or judgment, whichever is later.

Case 2:19-cV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 7 of 8 Page|D #: 7

AS AND FOR A FOURTH CLAIM FOR RELIEF

32. The Plaintiffs repeat, reiterate, and reallege each and every allegation contained in
paragraphs “1” through “3 1” of this Complaint as if fully set forth herein.

33. The financial integrity of the Funds and the allocation of proper eligibility and credit
to the members are determined and based upon prompt and accurate remittance of contribution
reports and fringe benefit contributions from the Employer.

34. Plaintiffs have no adequate remedy at law to ensure that 1245 Avenue X will adhere
to its continuing Statutory and contractual obligations

35. The failure of 1245 Avenue X to promptly remit payment to the Funds will cause
the Funds immediate and irreparable injury unless 1245 Avenue X and its officers, agents, and
servants are enjoined from failing, neglecting, and/or refusing to submit the required current fringe
benefit contributions and contribution reports to the Plaintiff.

36. By reason of the foregoing, the Plaintiffs are entitled to a permanent injunction
enjoining 1245 Avenue X from any further or future violations of this or subsequent C.B.A.s with
the Union, as such agreements apply to the obligations of the Employer to the Plaintiffs herein.

WHEREFORE, Plaintiffs respectfully pray for judgment against the Defendants as
follows:

On the First and Second Claim for Relief:

(a) ln the minimum amount of $37,796.88 in unpaid welfare and pension
contributions plus interest and liquidated damages;

(b) Attorneys’ fees, statutory damages, court costs, and disbursements incurred as
set forth in the Collective Bargaining Agreement, and as mandated by Section
502(g)(D) of ERISA, 29 U.S.C. Section 1132(g)(2)(D);

Case 2:19-cV-02166-S.]F-S|L Document 1 Filed 04/12/19 Page 8 of 8 Page|D #: 8

On the Third Claim for Relief:

(a) Damages in the amount of any additional contributions and/or delinquency
charges which may become due and owing during the course of this action,
which amount shall include the principal plus interest and liquidated damages;

On the Fourth Claim for Relief:

(a) A permanent injunction enjoining 1245 Avenue X, its officers, directors,
agents, and representatives from violating the terms of this or successive
Collective Bargaining Agreements and/or Declarations of Trust, as they relate
to Plaintiff herein, including but not limited to the reporting and paying of all
fringe benefit contributions in a timely fashion;

On All Claims for Relief:

(a) For such other and further relief as the Court deems appropriate

Dated: I-Iempstead, New York
April 11, 2019

Respectfully submitted,
BARNES, IACQARINO, & SHEPHEIU), LLP

art ;/v
Danielle\lvf‘m 'Carney, Esq.
Attorneys for the Plaintiffs
3 Surrey Lane, Suite 200
Hempstead, NY 11550
(516) 483-2990

 

